PER CURIAM.
We have considered the original and supplementary briefs of counsel, the restructured record as furnished by the trial judge1 and find that appellants have failed to demonstrate error.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
DOWNEY, C. J., and CROSS and LETTS, JJ., concur.

. We relinquished jurisdiction to the trial court to restructure the record in this case in view of some of appellant’s contentions which were unsupported by the record. The trial judge without any assistance from counsel prepared a very detailed and comprehensive report of the record and testimony in the trial court which has assisted us in the resolution of the issues presented on appeal.